     Case 3:20-cv-00685-JLS-NLS Document 11 Filed 08/13/20 PageID.81 Page 1 of 12



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   CHARLES EDWARD ALLEN,                               Case No.: 20-CV-685 JLS (NLS)
     CDCR #D-76353,
12
                                        Plaintiff,       ORDER: (1) GRANTING
13                                                       PLAINTIFF’S MOTION TO
     vs.                                                 PROCEED IN FORMA PAUPERIS,
14
                                                         AND (2) SUA SPONTE DISMISSING
     A. BOOTH, Correctional Officer;
15                                                       COMPLAINT FOR FAILING TO
     RALPH M. DIAZ, Secretary of the
                                                         STATE A CLAIM PURSUANT TO
16   CDCR; W.L. MONTGOMERY, Warden,
                                                         28 U.S.C. §§ 1915(e)(2) AND 1915A(b)
17                                  Defendants.
                                                         (ECF Nos. 1, 2)
18
19
20
21
22         Plaintiff Charles Edward Allen, incarcerated at Calipatria State Prison (“CAL”) is
23   proceeding pro se in this case with a civil rights Complaint (“Compl.,” ECF No. 1) filed
24   pursuant to 42 U.S.C. § 1983. Plaintiff claims prison officials violated his First, Eighth,
25   and Fourteenth Amendment rights on August 2, 2019, when Defendant A. Booth, a CAL
26   Correctional Officer, closed a cell door and caused injury to his head and eye. See Compl.
27   at 4, 6–7.
28   ///
                                                     1
                                                                                20-CV-685 JLS (NLS)
     Case 3:20-cv-00685-JLS-NLS Document 11 Filed 08/13/20 PageID.82 Page 2 of 12



1          Plaintiff has not prepaid the $400 civil filing fee required by 28 U.S.C. § 1914(a);
2    instead, he has filed a Motion to Proceed in Forma Pauperis (“IFP”) pursuant to 28 U.S.C.
3    § 1915(a) (“Mot.,” ECF No. 2).
4                      MOTION TO PROCEED IN FORMA PAUPERIS
5          All parties instituting any civil action, suit, or proceeding in a district court of the
6    United States, except an application for writ of habeas corpus, must pay a filing fee. See
7    28 U.S.C. § 1914(a). An action may proceed despite a plaintiff’s failure to prepay the
8    entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C. § 1915(a). See
9    Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). If the plaintiff is a prisoner and
10   he is granted leave to proceed IFP, however, he remains obligated to pay the full entire fee
11   in “increments,” Williams v. Paramo, 775 F.3d 1182, 1185 (9th Cir. 2015), regardless of
12   whether his action is ultimately dismissed. See 28 U.S.C. §§ 1915(b)(1)–(2); Taylor v.
13   Delatoore, 281 F.3d 844, 847 (9th Cir. 2002).
14         Under 28 U.S.C. § 1915, as amended by the Prison Litigation Reform Act (“PLRA”),
15   prisoners seeking leave to proceed IFP must submit a “certified copy of the trust fund
16   account statement (or institutional equivalent) for the . . . six-month period immediately
17   preceding the filing of the complaint.” 28 U.S.C. § 1915(a)(2); Andrews v. King, 398 F.3d
18   1113, 1119 (9th Cir. 2005). From the certified trust account statement, the Court assesses
19   an initial payment of 20% of (a) the average monthly deposits in the account for the past
20   six months, or (b) the average monthly balance in the account for the past six months,
21   whichever is greater, unless the prisoner has no assets. See 28 U.S.C. §§ 1915(b)(1), (4).
22   The institution having custody of the prisoner then collects subsequent payments, assessed
23   at 20% of the preceding month’s income, in any month in which the prisoner’s account
24   exceeds $10, and forwards those payments to the Court until the entire filing fee is paid.
25   See 28 U.S.C. § 1915(b)(2).
26         In support of his IFP Motion, Plaintiff has submitted a certified prison certificate
27   issued by CAL, see ECF No. 4, which attests as to his trust account activity pursuant to 28
28   U.S.C. § 1915(a)(2) and Civil Local Rule 3.2. Andrews, 398 F.3d at 1119. Plaintiff’s trust
                                                   2
                                                                                 20-CV-685 JLS (NLS)
     Case 3:20-cv-00685-JLS-NLS Document 11 Filed 08/13/20 PageID.83 Page 3 of 12



1    account activity shows that Plaintiff carried an average monthly balance of $0.00, had
2    average monthly deposits of $0.00 to his account over the six-month period immediately
3    preceding the filing of his Motion, and had an available balance of $0.00 on the books at
4    the time of filing. See ECF No. 4 at 1.
5          The Court therefore GRANTS Plaintiff’s Motion to Proceed IFP (ECF No. 2) and
6    ASSESSES no initial partial filing fee pursuant to 28 U.S.C. § 1915(b)(1). See 28 U.S.C.
7    § 1915(b)(4) (“In no event shall a prisoner be prohibited from bringing a civil action or
8    appealing a civil action or criminal judgment for the reason that the prisoner has no assets
9    and no means by which to pay the initial partial filing fee.”). Instead, the Court WILL
10   DIRECT the $350 total filing fee owed in this case be collected by the agency having
11   custody of Plaintiff and forwarded to the Clerk of the Court pursuant to the installment
12   payment provisions set forth in 28 U.S.C. § 1915(b)(2).
13                                         SCREENING
14   I.    Legal Standard
15         Because Plaintiff is a prisoner and is proceeding IFP, his Complaint requires a pre-
16   answer screening pursuant to 28 U.S.C. §§ 1915(e)(2) and 1915A(b). Under these statutes,
17   the Court must sua sponte dismiss a prisoner’s IFP complaint, or any portion(s) of it, that
18   is frivolous, malicious, fails to state a claim, or seeks damages from defendants who are
19   immune. See Williams v. King, 875 F.3d 500, 502 (9th Cir. 2017) (discussing 28 U.S.C.
20   § 1915(e)(2)) (citing Lopez v. Smith, 203 F.3d 1122, 1126–27 (9th Cir. 2000) (en banc));
21   Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th Cir. 2010) (discussing 28 U.S.C.
22   § 1915A(b)). “The purpose of [screening] is ‘to ensure that the targets of frivolous or
23   malicious suits need not bear the expense of responding.’” Nordstrom v. Ryan, 762 F.3d
24   903, 920 n.1 (9th Cir. 2014) (quoting Wheeler v. Wexford Health Sources, Inc., 689 F.3d
25   680, 681 (7th Cir. 2012)).
26         “The standard for determining whether a plaintiff has failed to state a claim upon
27   which relief can be granted under § 1915(e)(2)(B)(ii) is the same as the Federal Rule of
28   Civil Procedure 12(b)(6) standard for failure to state a claim.” Watison v. Carter, 668 F.3d
                                                  3
                                                                                20-CV-685 JLS (NLS)
     Case 3:20-cv-00685-JLS-NLS Document 11 Filed 08/13/20 PageID.84 Page 4 of 12



1    1108, 1112 (9th Cir. 2012); see also Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th Cir.
2    2012) (noting that screening pursuant to 28 U.S.C. § 1915A “incorporates the familiar
3    standard applied in the context of failure to state a claim under Federal Rule of Civil
4    Procedure 12(b)(6)”). Federal Rules of Civil Procedure 8 and 12(b)(6) require a complaint
5    to “contain sufficient factual matter, accepted as true, to state a claim to relief that is
6    plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks
7    omitted).
8          Under 42 U.S.C. § 1983, Plaintiff must allege that each defendant personally
9    participated in the deprivation of his rights. Jones v. Williams, 297 F.3d 930, 934 (9th Cir.
10   2002). His Complaint must include factual allegations sufficient to state a plausible claim
11   for relief. Iqbal, 556 U.S. at 678–79; Moss v. U.S. Secret Serv., 572 F.3d 962, 969 (9th
12   Cir. 2009). The mere possibility of misconduct falls short of meeting this plausibility
13   standard. Iqbal, 556 U.S. at 678; Moss, 572 F.3d at 969.
14         Section 1983 provides a cause of action for the violation of constitutional or other
15   federal rights by those acting under color of state law. See, e.g., Patel v. Kent School Dist.,
16   648 F.3d 965, 971 (9th Cir. 2011); Jones, 297 F.3d at 934. For each defendant named,
17   Plaintiff must show a causal link between the violation of his rights and an action or
18   omission by that defendant. Iqbal, 556 U.S. at 678–79; Starr v. Baca, 652 F.3d 1202,
19   1205‒06 (9th Cir. 2011); Corales v. Bennett, 567 F.3d 554, 570 (9th Cir. 2009). There is
20   no respondeat superior liability under § 1983, and each defendant may only be held liable
21   for misconduct directly attributed to him or her. Iqbal, 556 U.S. at 677–79; Ewing v. City
22   of Stockton, 588 F.3d 1218, 1235 (9th Cir. 2009).
23   II.   Plaintiff’s Factual Allegations
24         Plaintiff’s Complaint names CAL’s Facility “C” Control Booth Officer A. Booth,
25   CDCR Secretary Ralph M. Diaz, and Warden W.L. Montgomery as Defendants. See
26   ///
27   ///
28   ///
                                                    4
                                                                                  20-CV-685 JLS (NLS)
     Case 3:20-cv-00685-JLS-NLS Document 11 Filed 08/13/20 PageID.85 Page 5 of 12



1    Compl. at 2.        Plaintiff sues these Defendants in both their individual and official
2    capacities. 1 Id.
3           On August 2, 2019, during a breakfast cell feeding at approximately 8:00 a.m.,
4    Plaintiff bent over to place his food tray on the floor. See Compl. at 4 ¶¶ 1‒4. “[T]hat is
5    when [D]efendant A. Booth close[d] the door on Plaintiff’s head.” Id. ¶ 2. When Booth,
6    Facility C’s control booth officer, 2 “was inform[ed]” an inmate had been injured, he
7    released the door, and Plaintiff was able to remove his head. Id. ¶ 6. When he came out
8    of the cell, Plaintiff approached Booth to ask why he closed the door, but Booth “act[ed]
9    like he did not have any concern about what he had done.” Id. ¶ 7. Plaintiff then requested
10   medical attention and was taken to an “outside hospital” where he was diagnosed with “a
11   head injury (concussion) and (eye damage).” Id. ¶ 2. Plaintiff contends Booth acted “like
12   he did not have any concern about what he had done” and was “reckless, careless and
13   negligent because he was not paying attention when the incident occurred” and concludes
14   Booth “close[d] [his] head up in the cell door maliciously and deliberately.” Id. at 4, 6
15   ¶¶ 7, 13.
16          Plaintiff further claims CDCR Secretary Diaz “did not make sure” that Booth “was
17   able to handle the control booth,” id. at 5 ¶ 8, and claims Warden Montgomery “is
18   responsible for the safety of all the inmates and guards” at CAL. Id. ¶ 9. He seeks
19   declaratory and injunctive relief, compensatory and punitive damages, and—based on
20
21   1
      Although Plaintiff sues each Defendant in his or her official capacity, the Court must examine the nature
22   of the proceedings to determine the capacity in which a defendant is sued. See Kentucky v. Graham, 473
     U.S. 159, 167 n.14 (1985); Eaglesmith v. Ward, 73 F.3d 857, 859 (9th Cir. 1996). Because Plaintiff is
23   proceeding pro se and seeks damages against state officials, the Court presumes he intends to pursue a
     personal-capacity suit because an official-capacity suit for damages would be barred by the Eleventh
24   Amendment. See Romano v. Bible, 169 F.3d 1182, 1186 (9th Cir. 1999); Shoshone-Bannock Tribes v.
25   Fish & Game Comm’n, 42 F.3d 1278, 1284 (9th Cir. 1994); Cerrato v. S.F. Cmty. Coll. Dist., 26 F.3d
     968, 973 n.16 (9th Cir.1994); Price v. Akaka, 928 F.2d 824, 828 (9th Cir. 1991).
26
     2
       “Control booth operators coordinate the movement of inmates in and out of their pods as well as the
27   movement of staff entering the pods to provide inmates with food, medication, security-related
     assistance.” See Payne v. Senuta, No. C 09-4084 CW PR, 2011 WL 3515900, at *2 (N.D. Cal. Aug. 11,
28   2011).
                                                         5
                                                                                           20-CV-685 JLS (NLS)
     Case 3:20-cv-00685-JLS-NLS Document 11 Filed 08/13/20 PageID.86 Page 6 of 12



1    these facts—alleges Booth violated his First and Eighth Amendment rights and Diaz and
2    Montgomery violated his right to equal protection as guaranteed by the Fourteenth
3    Amendment. See id. at 6‒8 ¶¶ 13‒20.
4    III.   Analysis
5           A.    Claims Against Secretary Diaz and Warden Montgomery
6           Plaintiff’s Fourteenth Amendment claims against Secretary Diaz and Warden
7    Montgomery must be dismissed because supervisors may be held individually liable in a
8    Section 1983 suit only if they engaged in some “culpable action, or inaction, [that] is
9    directly attributed to them.”      Starr, 652 F.3d at 1207.      Supervisors like Diaz and
10   Montgomery “cause[]” a constitutional deprivation if they (1) personally participate in or
11   direct a subordinate’s constitutional violation; or (2) the constitutional deprivation can
12   otherwise be “directly attributed” to the supervisors’ own culpable action or inaction, even
13   though the supervisors were not “physically present when the [plaintiff’s] injury occurred.”
14   Id. at 1206–07; see also Crowley v. Bannister, 734 F.3d 967, 977 (9th Cir. 2013)
15   (supervisor may be held liable under Section 1983 only if there is “a sufficient causal
16   connection between the supervisor’s wrongful conduct and the constitutional violation”)
17   (citations and internal quotation marks omitted).
18          Plaintiff does not offer any “factual content” that would allow the Court to “draw
19   the reasonable inference” that either Secretary Diaz or Warden Montgomery personally
20   participated in any of the allegedly unconstitutional conduct or that the alleged conduct
21   could otherwise be “directly attributed” to them. See Iqbal, 556 U.S. at 678 (holding that
22   “unadorned, the-defendant-unlawfully-harmed-me accusation[s]” are insufficient to show
23   entitlement to relief). Rather than allege any facts demonstrating either individual’s
24   participation in the events alleged in the Complaint, Plaintiff merely asserts that they are
25   generally “responsible for the operation” of the prison and the “welfare of all the inmates.”
26   See Compl. at 2, 5, ¶¶ 4‒5, 8‒9.
27          Further, even if Plaintiff had alleged individual liability on Diaz or Montgomery’s
28   part, he fails to allege any facts to support an equal protection claim against either of them.
                                                    6
                                                                                  20-CV-685 JLS (NLS)
     Case 3:20-cv-00685-JLS-NLS Document 11 Filed 08/13/20 PageID.87 Page 7 of 12



1    The Fourteenth Amendment’s Equal Protection Clause “is essentially a direction that all
2    persons similarly situated should be treated alike.” City of Cleburne v. Cleburne Living
3    Ctr., 473 U.S. 432, 439 (1985). To bring a successful equal protection claim, a plaintiff
4    must allege differential treatment from a similarly situated class. See Washington v. Davis,
5    426 U.S. 229, 239 (1976). For this differential treatment to give rise to a claim under 42
6    U.S.C. § 1983, “one must show intentional or purposeful discrimination.” Draper v. Rhay,
7    315 F.2d 193, 198 (9th Cir. 1963) (holding inmate failed to show § 1983 violation in
8    absence of “intentional or purposeful discrimination”). Nothing in Plaintiff’s Complaint
9    suggests he is a member of any suspect class or that either Secretary Diaz or Warden
10   Montgomery intentionally or purposefully treated him differently than any other similarly
11   situated inmate.
12         Therefore, Plaintiff’s claims against Defendants Diaz and Montgomery must be
13   dismissed sua sponte based on his failure to state a plausible Fourteenth Amendment claim
14   against either of them. See 28 U.S.C. §§ 1915(e)(2)(B)(ii), 1915A(b)(1); Rhodes, 621 F.3d
15   at 1004; Lopez, 203 F.3d at 1126–27; see also Iqbal, 556 U.S. at 678–79.
16         B.     Claims Against Officer Booth
17         Plaintiff alleges Officer Booth “violated [his] [F]irst Amendment Right,” and his
18   “Eight[h] Amendment Right of cruel and unusual punishment” by “clos[ing] [his] head up
19   in the cell door.” See Compl. at 6 ¶ 13.
20         First, while he cites the First Amendment, Plaintiff fails to allege any facts that could
21   plausibly give rise to a free speech, right to assemble, exercise of religion, or access to
22   court and/or petition for redress claim with respect to his head injury. Iqbal, 556 U.S. at
23   678. The First Amendment to the United States Constitution, applicable to the states
24   through the Fourteenth Amendment, provides: “Congress shall make no law respecting an
25   establishment of religion, or prohibiting the free exercise thereof; or abridging the freedom
26   of speech, . . . or the right of the people peaceably to assemble, and to petition the
27   Government for a redress of grievances.” U.S. Const. amend. I; Roberts v. U.S. Jaycees,
28   468 U.S. 609, 617–18 (1984) (noting that the First Amendment protects the “right to
                                                   7
                                                                                  20-CV-685 JLS (NLS)
     Case 3:20-cv-00685-JLS-NLS Document 11 Filed 08/13/20 PageID.88 Page 8 of 12



1    associate for the purpose of engaging in those activities protected by the First
2    Amendment—speech, assembly, petition for the redress of grievances, and the exercise of
3    religion”).
4           “Even though a court must construe the pleadings of a pro se plaintiff liberally in a
5    civil rights case, a plaintiff must still allege facts with some specificity as to the actions
6    taken by each defendant to violate his rights.” Jones v. United States, No. CV 11-2242-
7    DOC (SP), 2019 WL 1301788, at *11 (C.D. Cal. Feb. 25), report & recommendation
8    adopted, 2019 WL 1298971 (C.D. Cal. Mar. 21), appeal dismissed, No. 19-55623, 2019
9    WL 6337446 (9th Cir. Sept. 13, 2019). “Vague and conclusory allegations of official
10   participation in civil rights violations are not sufficient to withstand a motion to dismiss.”
11   Wood v. Yordy, 753 F.3d 899, 904‒05 (9th Cir. 2014); see also Jones v. Cmty. Redev.
12   Agency, 733 F.2d 646, 649 (9th Cir. 1984) (finding conclusory allegations unsupported by
13   facts insufficient to state a claim under § 1983). “The plaintiff must allege with at least
14   some degree of particularity overt acts [that] defendants engaged in that support the
15   plaintiff’s claim.” Jones, 733 F.2d at 649 (internal quotations omitted).
16          Because Plaintiff offers only “‘naked assertion[s]’ devoid of ‘further factual
17   enhancement,’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557), his solitary
18   and unexplained mention of a First Amendment violation with respect to Officer Booth is
19   simply insufficient to “state a claim to relief that is plausible on its face.” Id. at 678
20   (quoting Twombly, 550 U.S. at 570); see also 28 U.S.C. §§ 1915(e)(2), 1915A(b)(1);
21   Rhodes, 621 F.3d at 1004; Lopez, 203 F.3d at 1126–27.
22          Second, Plaintiff claims Officer Booth violated his Eighth Amendment rights by
23   acting “reckless[ly], careless[ly], and negligent[ly] because he was not paying attention
24   when the incident occurred” and by closing the cell door “maliciously and deliberately.”
25   See Compl. at 4, 6 ¶¶ 2, 13. 3 “[I]t is . . . beyond question that § 1983 requires proof of
26
27
     3
      In his administrative grievance, CDCR 602-A Inmate/Parolee Form Log No. CAL-C-19-1289, which
28   Plaintiff filed on August 5, 2019, just three days after the incident, and which he attaches to his Complaint
                                                          8
                                                                                              20-CV-685 JLS (NLS)
     Case 3:20-cv-00685-JLS-NLS Document 11 Filed 08/13/20 PageID.89 Page 9 of 12



1    intentional, not merely negligent, acts depriving a party of his constitutional rights.” Hayes
2    v. Idaho Corr. Ctr., 849 F.3d 1204, 1214 (9th Cir. 2017). “In the Eighth Amendment
3    context, the Supreme Court has found that more than negligence is required to raise a claim
4    for cruel and unusual punishment.” Id. at 1216 (citing Wilson v. Seiter, 501 U.S. 294, 297
5    (1991); Estelle v. Gamble, 429 U.S. 97, 106 (1976)). “Negligence is insufficient to
6    constitute cruel and unusual punishment because ‘[i]t is obduracy and wantonness, not
7    inadvertence or error in good faith, that characterize the conduct prohibited by the Cruel
8    and Unusual Punishments Clause.’” Gonzalez v. DeGuzman, No. 3:17-CV-00241-GPC-
9    BGS, 2019 WL 4193365, at *8 (S.D. Cal. Sept. 4, 2019) (quoting Whitley v. Albers, 475
10   U.S. 312, 319 (1986)). “Accidents alone are not constitutional violations.” Id. (citing
11   Estelle, 429 U.S. at 106 (“An accident, although it may produce added anguish, is not on
12   that basis alone to be characterized as wanton infliction of unnecessary pain.”).
13          The Eighth Amendment prohibits the use of excessive physical force against an
14   inmate. Farmer v. Brennan, 511 U.S. 825, 832 (1994). The “core judicial inquiry” for an
15   Eighth Amendment excessive force claim is “whether force was applied in a good-faith
16   effort to maintain or restore discipline, or maliciously and sadistically to cause harm.”
17   Wilkins v. Gaddy, 559 U.S. 34, 37 (2010) (citations omitted). Here, although Plaintiff uses
18   the legally significant labels “malicious” and “deliberate[]” with respect to Officer Booth’s
19   actions, his Complaint contains no further “factual enhancement” from which the Court
20   might reasonably infer that Booth knew his head was within the cell door frame or that
21   Booth intentionally closed the cell doors from his post in Facility C’s control booth on
22   August 2, 2019 during in-cell breakfast feeding “for the very purpose of causing [Plaintiff]
23
24
25   as an exhibit, he also reported his injuries were due to Booth’s “recklessness/carelessness and casual
     negligence,” his failure to “pay reasonable attention to his surrounding[s],” and his failure to “pay[]
26   attention.” See Compl. Ex. A at 14; Fed. R. Civ. P. 10(c) (“A copy of a written instrument that is an
     exhibit to a pleading is a part of the pleading for all purposes.”); Hal Roach Studios, Inc. v. Richard Feiner
27   & Co., 896 F.2d 1542, 1555 n.19 (9th Cir. 1990) (citing Amfac Mortg. Corp. v. Ariz. Mall of Tempe, Inc.,
     583 F.2d 426 (9th Cir. 1978) (noting that “material which is properly submitted as part of the complaint
28   may be considered” in ruling on a Rule 12(b)(6) motion to dismiss)).
                                                           9
                                                                                              20-CV-685 JLS (NLS)
     Case 3:20-cv-00685-JLS-NLS Document 11 Filed 08/13/20 PageID.90 Page 10 of 12



1    harm.” See Gonzalez, 2019 WL 4193365, at *8; see also Iqbal, 556 U.S. at 679 (“While
2    legal conclusions can provide the framework of a complaint, they must be supported by
3    factual allegations.”); Hoard v. Hartman, 904 F.3d 780, 789 (9th Cir. 2018) (“[T]he use of
4    these two terms [“maliciously and sadistically”] emphasizes the cruelty inherent in harming
5    an inmate for no other reason than to cause harm.”); Jeffers v. Gomez, 267 F.3d 895, 912
6    (9th Cir. 2001) (affirming summary judgment on behalf of correctional officers because
7    there was an “absence of evidence showing that either officer acted purposely to injure”
8    and the officers’ actions did not suggest “malice or sadism or otherwise create an inference
9    of impermissible motive”). To state a claim for relief that is plausible on its face, Plaintiff
10   must provide more than “labels and conclusions” or a mere “formulaic recitation of the
11   elements” of an Eighth Amendment claim.                    Twombly, 550 U.S. at 555.             “[L]egal
12   conclusions can provide the framework of a complaint, [but] they must be supported by
13   factual allegations.” Iqbal, 556 U.S. at 679. 4
14          Thus, for all these reasons, the Court DISMISSES WITHOUT PREJUDICE
15   Plaintiff’s Complaint (ECF No. 1) in its entirety for failing to state a claim upon which
16   § 1983 relief may be granted pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) 1915A(b)(1).
17   Wilhelm, 680 F.3d at 1121; Lopez, 203 F.3d at 1126–27.
18                                              CONCLUSION
19          Based on the foregoing, the Court:
20          1.      GRANTS Plaintiff’s Motion to Proceed IFP pursuant to 28 U.S.C. § 1915(a)
21   (ECF No. 2);
22   ///
23
24
     4
25     While the pleadings of pro se prisoners are construed liberally and are afforded the benefit of any doubt,
     see Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010), a court’s “liberal interpretation of a civil rights
26   complaint may not supply essential elements of the claim that were not initially pled.” Bruns v. Nat’l
     Credit Union Admin., 122 F.3d 1251, 1257 (9th Cir. 1997) (citing Ivey v. Bd. of Regents, 673 F.2d 266,
27   268 (9th Cir. 1982)). The “sheer possibility that a defendant has acted unlawfully” is not sufficient, and
     “facts that are ‘merely consistent with’ a defendant’s liability” fall short of satisfying the plausibility
28   standard. Iqbal, 556 U.S. at 678, Moss, 572 F.3d at 969.
                                                         10
                                                                                             20-CV-685 JLS (NLS)
     Case 3:20-cv-00685-JLS-NLS Document 11 Filed 08/13/20 PageID.91 Page 11 of 12



1          2.    ORDERS the Secretary of the CDCR, or his designee, to collect from
2    Plaintiff’s trust account the full $350 filing fee owed in monthly payments in an amount
3    equal to twenty percent (20%) of the preceding month’s income to the Clerk of the Court
4    each time the amount in Plaintiff’s account exceeds $10 pursuant to 28 U.S.C.
5    § 1915(b)(2), with ALL PAYMENTS TO BE CLEARLY IDENTIFIED BY THE NAME
6    AND NUMBER ASSIGNED TO THIS ACTION;
7          3.    DIRECTS the Clerk of the Court to serve a copy of this Order on Ralph Diaz,
8    Secretary, CDCR, P.O. Box 942883, Sacramento, California 94283-0001;
9          4.    DISMISSES WITHOUT PREJUDICE sua sponte Plaintiff’s Complaint
10   (ECF No. 1) based on his failure to state a claim upon which § 1983 relief may be granted
11   pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii) and 1915A(b)(1); and
12         5.    GRANTS Plaintiff forty-five (45) days’ leave from the date of this Order in
13   which to file an amended complaint that cures the deficiencies of pleading noted.
14   Plaintiff’s Amended Complaint MUST BE complete by itself without reference to his
15   original pleading. Any defendant not named and any claim not re-alleged in Plaintiff’s
16   amended complaint WILL BE considered waived. See S.D. Cal. CivLR 15.1; Hal Roach
17   Studios, 896 F.2d at 1546 (“[A]n amended pleading supersedes the original.”); Lacey v.
18   Maricopa Cty., 693 F.3d 896, 928 (9th Cir. 2012) (noting that claims dismissed with leave
19   to amend that are not re-alleged in an amended pleading may be “considered waived if not
20   repled”). If Plaintiff fails to file an Amended Complaint within forty-five (45) days, the
21   Court WILL ENTER a final Order dismissing this civil action based both on his failure to
22   state a claim upon which relief can be granted pursuant to 28 U.S.C. §§ 1915(e)(2) and
23   1915A(b) and his failure to prosecute in compliance with a court order requiring
24   amendment. See Lira v. Herrera, 427 F.3d 1164, 1169 (9th Cir. 2005) (“If a plaintiff does
25   ///
26   ///
27   ///
28   ///
                                                 11
                                                                              20-CV-685 JLS (NLS)
     Case 3:20-cv-00685-JLS-NLS Document 11 Filed 08/13/20 PageID.92 Page 12 of 12



1    not take advantage of the opportunity to fix his complaint, a district court may convert the
2    dismissal of the complaint into dismissal of the entire action.”).
3          IT IS SO ORDERED.
4
5    Dated: August 13, 2020
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  12
                                                                                20-CV-685 JLS (NLS)
